Citation Nr: 9933233	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-32 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 and 38 C.F.R. § 3.358 for diabetes mellitus and 
hypertension, claimed as secondary to a change in prescribed 
medication at the direction of the Department of Veterans 
Affairs.  

2.  Entitlement to a nonservice-connected pension under the 
provisions of 38 C.F.R. § 3.321(b)(2) (1999).  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to September 
1972.  

This matter arises from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  

Initially, the Board notes that the veteran canceled personal 
hearings scheduled for January and February 1998.  Pursuant 
to the veteran's request to be rescheduled for a personal 
hearing before a Hearing Officer at the RO, an additional 
hearing was scheduled for April 1998.  The veteran was 
advised of the date of the scheduled hearing and was informed 
of the consequences of a failure to appear at that hearing 
without proper notice.  The record shows that the veteran 
failed to appear for the April 1998 hearing at the appointed 
time.  Accordingly, the Board will proceed with its review of 
the veteran's case at this time.  


FINDINGS OF FACT

1.  There is no competent medical evidence that treatment by 
the VA resulted in the incurrence of hypertension and 
diabetes.  

2.  The veteran served for more than 90 days on active duty 
during a period of war.  

3.  The veteran has presented evidence that he is currently 
unemployed.  

4.  The veteran has presented competent medical evidence that 
he is unemployable due to multiple disabilities.  



CONCLUSIONS OF LAW

1.  The veteran's claim for disability compensation under 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358 for diabetes 
mellitus and hypertension, claimed as secondary to a change 
in prescribed medication as directed by the VA is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim for a nonservice-connected pension 
under the provisions of 38 C.F.R. § 3.321(b)(2) is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.321(b)(2) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disability Compensation for Diabetes and Hypertension

Title 38 of the United States Code, Section 1151 provides 
that, where a veteran suffers from an injury or an 
aggravation of an injury resulting in additional disability 
or death by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
38 U.S.C.A. § 1151 (West 1991).  See also 38 C.F.R. § 3.358 
(1999).  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability or death, but also that the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability or death was an event that was not 
reasonably foreseeable.  However, those amendments only apply 
to claims for compensation under 38 U.S.C.A. § 1151, which 
were filed on or after October 1, 1997.  See VAOPGPREC 40-97 
(Dec. 31, 1997).  Accordingly, as the veteran filed the claim 
upon which this appeal is based in January 1997, the only 
consideration before the Board with respect to this issue, is 
whether the veteran's diabetes mellitus and hypertension were 
the result of VA hospitalization or medical treatment.  

In any event, the initial question which must be addressed is 
whether the veteran has submitted a well-grounded claim.  The 
veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In the absence of a well-grounded claim, 
there is no duty to assist the claimant in developing facts 
pertinent to the claim, and the claim must fail.  See Epps v. 
Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1995) (en banc).  

To establish that a claim is well grounded, the veteran must 
satisfy three elements.  First, there must be evidence of an 
incurrence or aggravation of an injury in service, or in this 
case, incurrence or aggravation of an injury or disease 
during the course of treatment by the VA.  Second, there must 
be competent (i.e., medical) evidence of a current 
disability.  Third, there must be medical evidence of a nexus 
or link between the current disability and active service, 
or, in this case, treatment by the VA.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence, or, as here, incurrence or 
aggravation of the injury or disease during the course of VA 
medical treatment.  See Caluza v. Brown, 6 Vet. App. 489, 507 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Here, contemporaneous clinical treatment records dating from 
December 1996 through September 1997 show that the veteran is 
currently diagnosed with hypertension and diabetes mellitus.  
Treatment records dated in January 1997 only show that the 
veteran had been noted to have a history of hypertension and 
diabetes mellitus which were both under control.  There was 
no indication of record when these disorders had been 
incurred, and there is no indication anywhere in the medical 
evidence submitted suggesting a correlation between a change 
of medication and the onset of diabetes mellitus and 
hypertension.  

The Board has evaluated this evidence, and must conclude that 
the veteran has not submitted evidence of a well-grounded 
claim for disability compensation under 38 U.S.C.A. § 1151 
and 38 C.F.R. § 3.358 for diabetes mellitus and hypertension, 
claimed as secondary to a change in prescribed medication as 
directed by the VA.  As noted above, the veteran is currently 
shown to have diabetes mellitus and hypertension, but there 
is no evidence to show that these disorders are in any way 
related to any medical treatment rendered by the VA.  

Here, the determinative issue involves questions of medical 
causation.  The Board emphasizes that there is no indication 
in the medical treatment records submitted by the veteran 
that the veteran's prescribed medication was changed, or that 
any such change of medication resulted in the incurrence of 
hypertension and diabetes mellitus.  In addition, there is no 
medical opinion of record to suggest that the disorders at 
issue were the result of any hospitalization or medical 
treatment rendered by the VA.  Likewise, there is no 
competent medical evidence to suggest a relationship between 
the veteran's hypertension and diabetes mellitus and any 
incident of his active service.  

In addition, statements by the veteran that his diabetes 
mellitus and hypertension are the result of a change in 
medication prescribed by the VA do not constitute medical 
evidence.  As a layperson, lacking in medical training and 
expertise, the veteran is not competent to address an issue 
requiring an expert medical opinion, to include medical 
diagnoses or opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Accordingly, the veteran's 
claim with respect to this issue must be denied as not well 
grounded.  

For the foregoing reasons, it is the decision of the Board 
that the veteran has not met his initial burden of submitting 
evidence of a well-grounded claim for entitlement to 
disability compensation under 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.358.  The Board is unaware of any additional 
evidence which is available which could serve to well ground 
the veteran's claim.  Essentially, what is missing in this 
claim is a statement from a medical professional linking the 
veteran's currently diagnosed diabetes mellitus and 
hypertension to treatment rendered by the VA.  The veteran 
may apply to reopen his claim at any time with such evidence.  
In this case, however, inasmuch as the duty to assist is not 
triggered here by a well-grounded claim, the VA has no 
obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  

The Board further recognizes that the veteran's appeal with 
respect to this issue is being disposed of in a manner that 
differs from that used by the RO.  The RO denied the 
veteran's claim on the merits, while the Board has concluded 
that it is not well grounded.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
"when an RO does not specifically address the question of 
whether a claim is well grounded, but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  

II.  Nonservice-Connected Pension

Under the provisions of 38 U.S.C.A. § 1521 (West 1991), a 
pension is payable to a veteran who served for ninety (90) 
consecutive days or more, and such period began or ended 
during a period of war, and who is permanently and totally 
disabled due to nonservice-connected disabilities which are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as the result of disabilities that 
are reasonably certain to last throughout the remainder of 
the person's life.  See 38 C.F.R. §§ 3.304(b), 4.15 (1999); 
Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).  

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  One way is to establish that the veteran has a 
lifetime impairment which is sufficient to render it 
impossible for an "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of the VA Schedule for Rating Disabilities.  
The "average person standard" is outlined in 38 U.S.C.A. 
§ 5102(a)(1) (West 1991) and 38 C.F.R. §§ 3.340(a), and 4.15 
(1999).  This process involves rating and then combining each 
disability under the appropriate diagnostic code to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for pension purposes.  

However, a veteran who suffers from the permanent loss of one 
or more limbs, or the sight in both eyes, or becomes helpless 
or permanently bedridden, will be considered to be 
permanently and totally disabled on a de facto basis.  See 
38 C.F.R. § 4.15.  Permanent and total disability ratings for 
pension purposes may also be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary, or other familial conditions, as 
well as for disabilities that require indefinite periods of 
hospitalization.  See 38 C.F.R. § 3.342(b) (1999).  

Alternatively, a veteran may establish a permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by showing that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing or following 
substantially gainful employment.  See 38 U.S.C.A. §§ 1502, 
1521 (West 1991); 38 C.F.R. § 4.17 (1999).  Under this 
analysis, if there is only one such disability, it must be 
ratable at 60 percent or more; and if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, with a combined disability rating of 
at least 70 percent.  

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme, a permanent 
and total disability rating for pension purposes may be 
granted on an extra-schedular basis if the veteran is 
subjectively found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  See 38 C.F.R. § 3.321(b)(2) (1999).  The Court has 
held that in order for a claim to be well grounded on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(2), there 
must be showing that the veteran had qualifying wartime 
service, the veteran must have submitted a completed pension 
income reflecting his income, and there must be plausible 
evidence of record that the veteran had to resign from 
employment due to his health problems.  See Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).  

In this case, the veteran has submitted competent medical 
evidence that he is currently unemployable due to his 
multiple disabilities.  The veteran has completed a VA 
pension claims form dated in January 1997, showing that he 
and his wife currently have no monetary income.  A VA medical 
treatment record dated in February 1997 shows that the 
veteran lost his job some four months' previously, and that 
he and his wife had to resort to living with the veteran's 
daughter's family in order to obtain the necessary support.  
Most significantly, a medical statement from the veteran's 
treating VA physician, dated in September 1997, was received, 
which indicates, in pertinent part, that the veteran is 
unemployable due to physical disabilities including type II 
diabetes mellitus, and hypothyroidism.  In addition, the 
treating physician indicated that the veteran was scheduled 
to be evaluated by the neurology section for memory loss.  

The Board finds that based upon this evidence, the veteran 
has submitted sufficient evidence to establish a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a).  
See also, Vargas-Gonzalez, supra.  The veteran is currently 
shown to suffer from hearing loss, diabetes mellitus, 
hypertension, hypothyroidism, memory loss, anxiety, migraine 
headaches, cervical degenerative joint disease, and residuals 
of a left knee injury.  While he has submitted medical 
treatment records reflecting treatment for these disorders, 
it does not appear that he has ever been afforded a VA rating 
examination to evaluate the severity of his physical 
disabilities, even though he has requested to be scheduled 
for such an examination.  

The Board finds that the veteran's claim for entitlement to a 
nonservice-connected pension under 38 C.F.R. § 3.321(b)(2) is 
well grounded.  However, further development of evidence is 
required before a final disposition of the veteran's appeal.  
This additional development will be addressed in the REMAND 
portion of this decision.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 and 38 C.F.R. § 3.358 for diabetes mellitus and 
hypertension, claimed as secondary to a change in prescribed 
medication as directed by the VA is denied.  

The veteran's claim for entitlement to a nonservice-connected 
pension under the provisions of 38 C.F.R. § 3.321(b)(2) 
(1999) is well grounded, and his appeal with respect to this 
issue is granted to that extent only.  


REMAND

In view of the above determination that the claim for 
entitlement to a nonservice-connected pension is well 
grounded, this case is REMANDED for the following action:  

1.  The RO should obtain and associate 
with the claims file any medical 
treatment records pertaining to the 
veteran's physical and psychiatric 
disorders dated since the last request 
for such information.  

2.  The veteran should be scheduled to 
undergo VA rating examinations conducted 
by the appropriate specialists to 
evaluate the severity of any and all 
physical and/or psychiatric disorders.  
Any indicated studies or tests should be 
performed.  The examiners should offer an 
opinion as to the nature and severity of 
the veteran's disabilities (i.e., whether 
or not they are permanently disabling and 
an assessment of the degree of industrial 
impairment), and should offer complete 
rationales for all opinions expressed.  
The veteran's claims file should be made 
available to the examiners for review in 
advance of the scheduled examinations.  

3.  Upon completion of the requested 
development, the RO should then 
adjudicate the issue of entitlement to a 
nonservice-connected pension under the 
provisions of 38 C.F.R. § 3.321(b)(2), 
taking into account all relevant evidence 
and all appropriate statutes and 
regulations.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case 
wherein all pertinent statutes and 
regulations are fully set forth.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond before the case is returned to 
the Board for further action.  

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements are met.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







